EXECUTION COPY

AMENDMENT NUMBER FOUR

to the

MASTER REPURCHASE AGREEMENT

Dated as of July 2, 2013,

among

PENNYMAC LOAN SERVICES, LLC, 

MORGAN STANLEY BANK. N.A.

and

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

 

 

This AMENDMENT NUMBER FOUR (this “Amendment Number Four”) is made this 29th day
of June, 2015, among PENNYMAC LOAN SERVICES, LLC a Delaware limited liability
company, as seller (“Seller”), MORGAN STANLEY BANK, N.A., a national banking
association, as buyer (“Buyer”) and MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS
LLC, a New York limited liability company, as agent for Buyer (“Agent”), to the
Master Repurchase Agreement, dated as of July 2, 2013, between Seller and Buyer,
as such agreement may be amended from time to time (the
“Agreement”).  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

 

RECITALS

WHEREAS, Seller, Buyer and Agent have agreed to amend the Agreement to extend
the Termination Date thereunder for a period of 30 days, as more specifically
set forth herein; and

WHEREAS, as of the date hereof, Seller represents to Buyer and Agent that Seller
is in full compliance with all of the terms and conditions of the Agreement and
each other Program Document and no Default or Event of Default has occurred and
is continuing under the Agreement or any other Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

Section 1. Amendment.  Effective as of June 29, 2015 (the “Amendment Effective
Date”), the defined term "Termination Date in Section 1.01 of the Agreement is
hereby amended to read in its entirety as follows:

 “Termination Date” shall mean July 29, 2015 or such earlier date on which this
Repurchase Agreement shall terminate in accordance with the provisions hereof or
by operation of law. 

Section 1. Defined Terms.  Any terms capitalized but not otherwise defined
herein shall have the respective meanings set forth in the Agreement.

Section 2. Effectiveness.  This Amendment Number Four shall become effective as
of the date that the Agent shall have received (a) counterparts hereof duly
executed by each of the parties hereto and (b) a pro rated portion of the
Commitment Fee for the period from June 29, 2015 to July 29, 2015, determined
based on the Committed Amount and the Commitment Fee percentage specified in
Section 2(a) of the Pricing Side Letter.

Section 3. Fees and Expenses.  Seller agrees to pay to Buyer and Agent all
reasonable out of pocket costs and expenses incurred by Buyer or Agent in
connection with this



--------------------------------------------------------------------------------

 

Amendment Number Four (including all reasonable fees and out of pocket costs and
expenses of Buyer’s or Agent’s legal counsel) in accordance with Section 13.04
and 13.06 of the Agreement.

Section 4. Representations.  Seller hereby represents to Buyer and Agent that as
of the date hereof and taking into account the terms of this Amendment Number
Four, Seller is in full compliance with all of the terms and conditions of the
Agreement and each other Program Document and no Default or Event of Default has
occurred and is continuing under the Agreement or any other Program Document.

Section 5. Binding Effect; Governing Law.  This Amendment Number Four shall be
binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  THIS AMENDMENT NUMBER FOUR SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

Section 6. Counterparts.  This Amendment Number Four may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

Section 7. Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Four need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 

[Signature Page Follows]

2

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller, Buyer and Agent have caused this Amendment Number
Four to be executed and delivered by their duly authorized officers as of the
Amendment Effective Date.

PENNYMAC LOAN SERVICES, LLC

(Seller)

 

 

By:  /s/ Pamela Marsh

Name:  Pamela Marsh

Title:  Executive Vice President, Treasurer

 

 

MORGAN STANLEY BANK, N.A.

(Buyer)

 

 

By:  /s/ Geoffrey Kott

Name: Geoffrey Kott

Title: Authorized Signatory

 

 

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

(Agent)

 

 

By:  /s/ Christopher Schmidt

Name: Christopher Schmidt

Title: Vice President

 

 



Amendment Number Four to Master Repurchase Agreement

 

 

 

 

 

 

--------------------------------------------------------------------------------